Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5th April 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatachalam (US 2007/0097205 A1) in view of Sammour et al (US 2008/0123660 A1).
Claim 8 (similarly claims 1 and 15). Venkatachalam shows a communications device (fig. 1 device 108 with fig. 2 video transmitter 120), comprising:  	a processor (fig. 1: the device 108 must have a processor) and  	a memory coupled to the memory (fig. 8: the device 108 must have memory); wherein  	the processor is configured to:  	determine an attribute of a data packet to be transmitted (fig. 2: classifier 200; [0041]: the classifier 200 may transmit the I frame and B and/or P frames to the transfer manager 212 as the first and second portions of the video sequence), wherein  	the attribute of the data packet is used to indicate importance of the data packet ([0035] lines 8-13: prioritized transfer of I frames and non-prioritized transfer of B or P frames; [0038] lines 8-10: identify classification of I, B or P frames); and  	transmit the data packet by using a configuration parameter corresponding to the attribute of the data packet ([0060] lines 3-19: video transmitter transmits according to their I, B or P frame attributes).Venkatachalam does not very expressly describe a step of:one of a hybrid automatic repeat request (HARQ) parameter or a discard timing length.Sammour teaches a step of:  	determining a configuration parameter of the data packet based on the attribute of the data packet wherein the configuration parameter is one of a hybrid automatic repeat request (HARQ) parameter or a discard timing length ([0053]: to map packets with different QoS tags to different HARQ processes that are configured with different parameters and attributes to guarantee different QoS requirements; [0033]: a packet including an I-frame may be assigned a lower target packet loss rate than that of a P-frame or a B-frame).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the step as taught by Sammour in the communication device of Venkatachalam to facilitate providing differentiated quality of service (QoS) for packets in a particular flow.
Claim 14 (similarly claim 7). Venkatachalam shows the communications device according to claim 8, wherein  	the communications device is a base station ([0053] lines 4-5), and  	the processor is configured to  	send first configuration instruction information to a terminal ([0057]: the features of device 108 is similar to that of device 104; [0058] lines 15-28), wherein  	the first configuration instruction information is used to instruct the terminal to configure different configuration parameters for data packets having different attributes ([0059]). 
---------- ---------- ----------
Claim 6 (similarly claim 20). Venkatachalam shows the method according to claim 1, wherein the communications device is the terminal (fig. 1: device 104), and  	before the determining, by the communications device, the configuration parameter of the data packet based on the attribute of the data packet ([0054]), the method further comprises:  	receiving, by the terminal, first configuration instruction information sent by the base station ([0058] lines 14-18), wherein  	the first configuration instruction information is used to instruct the terminal to configure different configuration parameters for data packets having different attributes ([0059] lines 5-8). 
Claim 13. Venkatachalam shows the communications device according to claim 8, wherein the processor is configured to  	receive first configuration instruction information sent by the base station ([0058] lines 5-8: step 924), wherein  	the first configuration instruction information is used to instruct the terminal to configure different configuration parameters for data packets having different attributes ([0059]). 


Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatachalam in view of Sammour et al and in further view of Bennett et al (US 2011/0055886 A1).
Claim 11 (similarly claims 4 and 18). Venkatachalam shows the communications device according to claim 8; Venkatachalam does not expressly describe wherein the processor is configured to:  	determine the attribute of the data packet obtained through a first logical channel as an important attribute; and  	determine the attribute of the data packet obtained through a second logical channel as an unimportant attribute.Bennett shows a process of: 	determining an attribute of a data packet obtained through a first logical channel as an important attribute ([0032]: a first communication channel carries I-Frame compressed video frames); and  	determining an attribute of a data packet obtained through a second logical channel as an unimportant attribute ([0032]: a second communication channel carries at least one of P-Frame or B-Frame compressed video frames).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the two separate logical channel as taught by Bennett to determine between the important and unimportant attributes in the data packets of Venkatachalam to distinguish between data packets that needs encryption or not to protect the wireless communications to prevent capture and evaluation or copying by other devices.
Claim 12 (similarly claims 5 and 19). Venkatachalam, modified by Bennett, shows the communications device according to claim 11, wherein the processor is configured to  	receive second indication information sent by a base station (Bennett, [0064]), wherein  	the second indication information is used to indicate a correspondence between data packets having different attributes and logical channels used for transmitting the data packets (Bennett, fig. 4: channels 160 and 162). 
---------- ---------- ----------
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatachalam in view of Sammour et al and in further view of Vanam et al (US 2015/0264359 A1).
and  	determine the attribute of the data packet according to the first indication information; or  	determine the attribute of the data packet based on a radio link control (RLC) header of the data packet, wherein the RLC header carries an identifier that uniquely identifies the attribute of the data packet.Vanam teaches features of: 	receiving, by using a media access control (MAC) entity of the communications device ([0219]), first indication information sent by a packet data convergence protocol (PDCP) entity of a communications device to the MAC entity ([0224] and [0235]), wherein the first indication information is used to indicate the attribute of the data packet ([0216] and [0226]); and  	determining an attribute of the data packet according to the first indication information ([0216] and [0226]); or  	determine the attribute of the data packet based on a radio link control (RLC) header of the data packet, wherein the RLC header carries an identifier that uniquely identifies the attribute of the data packet ([0224] and [0235]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Vanam in the communication device of Venkatachalam to facilitate early detection and concealment of errors caused by lost packets in wireless video telephony and video streaming applications.
---------- ---------- ----------
Allowable Subject Matter
Claims 2, 9 and 16 and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
---------- ---------- ----------

Response to Arguments
Applicant’s arguments/amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument – please refer to Sammour et al (US 2008/0123660 A1).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, this action is Final. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        4th June 2021